DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.

 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/632,951, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
‘951 does not provide any disclosure towards or support for the fan wheel structural limitations in claims 1-3, particularly “producing a fan wheel for a fan assembly,” “to print a fan wheel,” “the fan wheel being a monolithic object including a base and a plurality of fan blades” (claim 1), “printing the base to have a hollow shape” (claim 2), “the dispensing includes printing the base to have a truncated dome-shape or a frustoconical shape and includes printing the fan blades to have an airfoil shape” (claim 3). 
‘951 does not provide any disclosure towards or support for the porosity limitations in claims 1 and 13, particularly “to have a porosity at or below 17 percent” and “to have a porosity at or below 2 percent.” 
‘951 does not provide any disclosure towards or support for the mass flow rate end points in claims 1, 13, 21 and 22, particularly “at a mass flow rate of greater than 2 pounds per hour” (claims 1 and 13) and “at a mass flow rate of at least 6 pounds per hour” (claims 21 and 22). 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 13-16, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 contain the following new matter “at a mass flow rate of greater than 2 pounds per hour” as nowhere in the original disclosure is an end point of greater than 2 lbs./hour recited for a mass flow rate of dispensed material. 
Claims 2-3, 5, and 21 and claims 14-16, and 22 are rejected by virtue of their dependency on claims 1 and 13, respectively. 
Additionally, claims 21 and 22 contain the following new matter “at a mass flow rate of at least 6 pounds per hour” as nowhere in the original disclosure is an end point of at least 6 lbs./hour recited for a mass flow rate of dispensed material.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713, hereinafter referred to as "Warner") in view of Vanacker, Gerolf (EP3117982A1, hereinafter referred to as "Vanacker") and Guillory et al. (US 2019/0366628, hereinafter referred to as "Guillory").
Regarding claims 13, 16, and 22, Warner teaches a method for producing an object by mixing and pelletizing a metal powder and binder to provide a feedstock [0025, 0139] to a 3D 
However, Warner does not disclose a ratio of metal to binder in the produced pellets. 
Vanacker teaches a method of fabricating 3D-printed parts using metal-based pellets that include at least one polymer as a binder [0010], and further teaches the pellets including at least 50 vol.% metal particles and at least one polymer as a binder [0074], implying a binder concentration range of 50 vol.% or less. The metal to binder ratio in Vanacker is seen to provide at least an overlapping range to the metal to binder ratio of the instant claims, and falls in accordance with the Applicant’s example in the instant specification of 60 vol.% metal to 40.% binder in the mixed pellets [0051]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Vanacker teaches an extrusion nozzle configuration with an actively controlled gate for achieving a larger concentration of metal particles in the pellets while preventing material leakage in the extrusion process [0012-0013, 0038]. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the extrusion nozzle used in the method of Warner to adapt the 
The combination of Warner and Vanacker does not disclose a mass flow rate for dispensing the feedstock material at greater than 2 pounds per hour (claim 13) or at least 6 pounds per hour (claim 22). 
Guillory teaches a fused deposition modeling method using a direct pellet extruder for depositing pelletized build materials [0002]. Guillory further teaches a principal advantage of the pellet extruder is that it can handle long, uninterrupted builds, and that large 3D printed objects with a mass of 100 Kg can be formed over hours or days of continuous printing [0017]. In considering the longest hourly continuous print implied in the teachings of Guillory being at least 24 hours, Guillory reasonably suggests pellet extruders being capable of printing large objects at a rate of ~9.2 lbs/hour, when converted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warner in view of Vanacker and select a print speed as suggested by Guillory in order to improve process efficiency and achieve printing of large objects in shorter times. As both Warner (Fig. 7, [0112, 0139]) and Vanacker [0011] teach direct pellet extruders, one of ordinary skill in the art would have a reasonable expectation of success when modifying to a high print speed. 
Regarding claims 14-15, Warner teaches the 3D printer including a chamber (Fig, 7 – element 710) containing a screw (Fig. 7 – element 720) rotated by a rotatable shaft (Fig. 7 – element 740), and a chamber opening (Fig. 7 – element 360) for attaching a nozzle [0112, 0113]. Warner teaches that material (Fig. 7 – element 320) is fed into an extruder ingress (Fig. 7 – element 750) and moved down the chamber by the moving walls of the screw (Fig. 7 – element .

Claims 1-3, 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2017/0251713, hereinafter referred to as "Warner") in view of Vanacker, Gerolf (EP3117982A1, hereinafter referred to as "Vanacker"), Guillory et al. (US 2019/0366628, hereinafter referred to as "Guillory"), and Tsao, Che-Chih (US 2016/0151833, hereinafter referred to as "Tsao").
Regarding claims 1-3, 5, and 21, Warner teaches a method for producing an object by mixing and pelletizing a metal powder and binder to provide a feedstock [0025, 0139] to a 3D printer including an extruder and a nozzle ([0112-0113], Fig. 7), heating the feedstock to at least the melting point of the binder, and extruding the feedstock through a nozzle onto a stage in a layer-by-layer fashion producing a green part [0025]. Warner teaches a two-part binder of a combination of thermoplastics with complimentary physical properties, such as a high density and low density combination of polyacetal and polyethylene [0025, 0079]. Warner further teaches a step of debinding the green part to remove a portion of the binder material, producing a brown part with a void volume greater than 10%, and a step of sintering wherein residual binder is removed to produce a part having less than 3% void volume [0134, 0141-0142]. Overlapping and encompassing ranges are prima facie obviousness. See MPEP 2144.05(I). ]. Warner teaches alloys of carbon steel and alloys of iron and chromium being suitable for the metal powder material [0025], such that stainless steel would have been obvious to one of ordinary skill in the art.

Vanacker teaches a method of fabricating 3D-printed parts using metal-based pellets that include at least one polymer as a binder [0010], and further teaches the pellets including at least 50 vol.% metal particles and at least one polymer as a binder [0074], implying a binder concentration range of 50 vol.% or less. The metal to binder ratio in Vanacker is seen to provide at least an overlapping range to the metal to binder ratio of the instant claims, and falls in accordance with the Applicant’s example in the instant specification of 60 vol.% metal to 40.% binder in the mixed pellets [0051]. Overlapping ranges are prima facie obviousness. See MPEP 2144.05(I). Vanacker teaches an extrusion nozzle configuration with an actively controlled gate for achieving a larger concentration of metal particles in the pellets while preventing material leakage in the extrusion process [0012-0013, 0038]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion nozzle used in the method of Warner to adapt the actively controlled gate configuration taught by Vanacker in order utilize pellets with larger concentrations of metal powders (≥50 vol.%) while preventing material leakage.
The combination of Warner and Vanacker does not disclose a mass flow rate for dispensing the feedstock material at greater than 2 pounds per hour (claim 1) or at least 6 pounds per hour (claim 21). 
Guillory teaches a fused deposition modeling method using a direct pellet extruder for depositing pelletized build materials [0002]. Guillory further teaches a principal advantage of the pellet extruder is that it can handle long, uninterrupted builds, and that large 3D printed objects with a mass of 100 Kg can be formed over hours or days of continuous printing [0017]. In considering the longest hourly continuous print implied in the teachings of Guillory being at least 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warner in view of Vanacker and select a print speed as suggested by Guillory in order to improve process efficiency and achieve printing of large objects in shorter times. As both Warner (Fig. 7, [0112, 0139]) and Vanacker [0011] teach direct pellet extruders, one of ordinary skill in the art would have a reasonable expectation of success when modifying to a high print speed. 
Although not meeting all of the material or structural requirements as claimed, it is noted that Warner provides examples of complex printed structures including hollow and truncated dome geometries (Fig. 14A-18A, [0044-0049]). Additionally, Warner teaches the printing method being useful for printing unconventional materials [0004-0005]. 
However, the combination of Warner, Vanacker, and Guillory does not teach a printed object being a fan wheel with a base and a plurality of airfoil-shaped fan blades (claim 1), wherein the base has a hollow shape (claim 2) and a truncated dome or frustoconical shape (claim 3). 
Tsao teaches an additive manufacturing method suitable for solidification materials of a mixture of metal and polymer particles [0061], and teaches a printed part to be a fan wheel (Fig. 1) having a plurality of blades of an airfoil shape (Fig. 1 – element 103), and a base (Fig. 1 – element 102), wherein the base has inner and outer walls such that it has a hollow portion and is frustoconical in shape [0040]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Warner to print a fan wheel with the . 

Response to Arguments
Applicant's arguments filed 11/12/2021 with regards to the teachings of Warner (US 2017/0251713), Vanacker (EP3117982A1), and Tsao (US 2016/0151833) have been fully considered but they are not persuasive. 
Applicant argues that each of Warner, Vanacker, and Tsao are entirely silent as to an output rate, and further, Tsao is directed to a wire-feed type system and any teaching regarding mass flow rate is largely inapplicable to pellet-based systems. The Examiner notes that, as applied in the rejections under 35 U.S.C. 103 above, none of Warner, Vanacker, or Tsao are relied upon alone for the teaching of a mass flow rate as set forth in the amended claims. 
Applicant submits that the instant method enables a part to be produced having strength properties nearing that of the wrought strength of a typical metal part, thus resulting in a fan wheel that is suitable for use in high speed, rotating environments, and that Vanacker, Warner, and Tsao, taken alone or in combination, fail to teach or suggest the claimed invention with such features and advantages. The Examiner notes that no strength properties are recited in the instant claims. Furthermore, Applicant has not provided any evidence to support that the instant method achieves unexpected results for strength properties of a printed part over the methods taught in 
Applicant argues that Vanacker does not discuss the relative presence of a metal material and binder material, and discusses leakage problems involved in formulations with at least 50% metal particles. Applicant asserts that Vanacker does not teach or suggest using increased amounts of metal particles and does not appear to discuss what upper limit may exist, such that Vanacker is unable to provide any teaching regarding metal-based pellets with any specific metal composition above 50% by volume, and does not teach or suggest pellets with the 80/20 by weight metal/binder composition of the instant claims. The Examiner does not concur. Vanacker specifically discloses a solution for achieving extrusion of pellets with more than 50 vol.% metal while preventing material leakage [0012-0013, 0038]. The metal and binder ranges provided in Vanacker would necessarily include instances where a 80/20 metal to binder weight ratio is met, particularly considering Applicant’s example in the instant specification [0051] with 60/40 vol.% metal to binder, thus the teachings in Vanacker are seen the render obvious the claimed ratio at least as an overlapping range. See MPEP 2144.05(I). 
Applicant continues that while Vanacker may discuss binder up to 50% by volume, such disclosure does not necessarily result in a metal-binder ratio of 80/20, for example, a third material could be present in Vanacker such that even if a binder were present at 20%, it would not necessarily result in metal being present at 80% as required by the claims. Applicant cites to Vanacker at [0007] wherein a third material of an organic solvent is disclosed and submits that Vanacker does not disclose at least an overlapping range of metal material in the range encompassing 80% metal as required by the claims. The Examiner notes that the disclosure at [0007] in Vanacker refers to a background prior art reference disclosing a metal oxide paste 
Applicant argues that Vanacker does not teach or suggest a process for forming a fan wheel or object having a porosity after debinding at or below 17 percent or a final porosity at or below 2 percent after sintering when using pellets having an 80/20 by weight metal/binder composition. The Examiner notes that the teachings of Vanacker alone are not relied upon for the debinding and sintering steps as claimed, and, as applied in the rejections under 35 U.S.C. 103 above, the combined teachings of Warner, Vanacker, and Tsao are seen to render obvious the aforementioned limitations. 
Applicant argues that while Warner mentions pellets and porosity, these concepts are only present in a cursory manner. The Examiner does not concur. Warner explicitly teaches void volume ranges rendering obvious the porosity ranges of the instant claims [0141-0142] as well as teaching pelletized metal powder/binder mixtures as feedstock materials [0139]. 
	Applicant notes that Tsao does not appear to indicate the hub (element 102) and blades (element 103) of Fig. 1 actually form a fan wheel. The Examiner does not concur. Tsao teaches a component meeting the claimed language of a hollow, frustoconical base with a plurality of fan blades having an air foil shape (Fig. 1). The geometry of a fan wheel is seen to be met by the object having a plurality of blades and base with a circular cross-section as no additional structure is required by the claimed language. Furthermore, the teachings of Tsao establish that it was known in the art to 3D print complex geometries, such as objects meeting the fan wheel of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738